COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              PHILLIP SHEETZ
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 0714-13-3                                              PER CURIAM
                                                                                      AUGUST 13, 2013
              JAMES E. SERKEL, INC. AND
               CINCINNATI INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Derrick W. Whetzel; BotkinRose, PLC, on briefs), for appellant.

                               (Robert M. Himmel; Lucas & Kite, PLC, on brief), for appellees.


                     Phillip Sheetz appeals a decision of the Workers’ Compensation Commission

              finding (1) his claim was waived and abandoned because he failed to timely file a written

              statement on review to the full commission from the decision of the deputy commissioner, and

              (2) even if he had not waived and abandoned his claim, he failed to prove he suffered an injury

              by accident that arose out of the employment. On appeal, Sheetz contends he did meet his

              burden of proof.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm on the first ground stated by the commission in its final

              opinion; i.e., that Sheetz waived and abandoned his claim. See Sheetz v. James E. Serkel, Inc.,

              VWC File No. VA00000525601 (Mar. 14, 2013). The remainder of the commission’s opinion is

              dictum, and we do not consider or adopt it. We dispense with oral argument and summarily




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-